t c summary opinion united_states tax_court vincent p beirne petitioner v commissioner of internal revenue respondent docket no 29068-10s filed date vincent p beirne pro_se nathan h hall for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year the deficiency is attributable to the disallowance of a deduction for dollar_figure of expenses reported on a schedule c profit or loss from business attached to petitioner’s return the issues for consideration by the court are whether petitioner was engaged in a business activity for profit if he was whether he has substantiated expenses of his real_estate activity reported on his schedule c and whether petitioner is entitled to an additional dollar_figure deduction for charitable_contributions during background at the time his petition was filed petitioner resided in california petitioner is originally from ireland and obtained a license to practice law there in in petitioner immigrated to this country and became licensed to practice in california in sometime in or petitioner decided to give up the continued rules_of_practice and procedure 2petitioner did not report any income from his real_estate activity so it will not be necessary to decide whether he substantiated the expenses unless we decide that he was engaged in the activity for profit see sec_162 sec_183 practice of law and became a real_estate broker believing that a career in real_estate would be more lucrative than the practice of law initially petitioner experienced some success in the real_estate business financially was a difficult year for petitioner and his wife as a result the mortgage on their home was foreclosed on and they had to file for bankruptcy because of their financial difficulties and shortly before declaring bankruptcy petitioner and his wife moved from their home to rented space that was substantially less than one-half the size of their home because of the difference in size they attempted to sell through a consignment shop some of the furniture that would not fit in their smaller space the furniture that did not sell along with items that were not on consignment such as clothing books and other household goods were donated mostly to goodwill using his own estimates of their value petitioner contends that dollar_figure of furniture and other_property was contributed to charities and that this amount was not claimed as a charitable_contribution_deduction on their income_tax return petitioner and his wife claimed dollar_figure as itemized_deductions on their income_tax return petitioner’s wife was their primary source_of_income in her form_w-2 wage and tax statement reports dollar_figure in wages earned as an employee of the city of san rafael dollar_figure of which was withheld for california state_income_tax petitioner’s and his wife’s other sources of income reported on their return included interest of dollar_figure refunds of dollar_figure capital_gains of dollar_figure taxable ira_distributions of dollar_figure and taxable social_security_benefits of dollar_figure petitioner reported a dollar_figure loss on an attached schedule c the schedule c activity was reported as real_estate agent and the reported loss comprised the following amounts dollar_figure advertising big_number car and truck expense big_number legal and professional big_number office expense big_number rent equipment repairs and maintenance supplies big_number taxes and licenses utilitie sec_385 other expenses big_number total loss claimed big_number no income was reported on the schedule c from the real_estate activity petitioner earned no fees or commissions during from his real_estate activity petitioner occasionally attended open houses and tried to inspect commercial-type properties that were on the market but he could not recall specific customers to whom he showed properties during nor did petitioner provide any records indicating the names of potential clients the only record petitioner had reflecting his real_estate activity was a receipt for a program entitled wealth and self conference which he participated in during and into the focus of the program was to educate people about investing in real_estate by means of media such as webinars in addition to the educational aspects the program was designed to generate income for participants if they recruited others if a participant recruited another participant some portion of the new participant’s cost for the program would flow back to the recruiting participant it was a pyramidlike arrangement where income exponentially increased on the basis of the breadth of the base below a participant initially petitioner was involved in phase of the program and he paid dollar_figure during to move up to phase although petitioner paid dollar_figure or dollar_figure for names or leads of prospective participants he was unsuccessful and made no money from his participation ultimately the wealth and self conference program collapsed petitioner reported the cost of his participation in this program as an expense on his schedule c for discussion the first issue in this case is whether petitioner was in a trade_or_business activity for profit and therefore entitled to deduct expenses connected with his real_estate activity if we decide that he was in a trade_or_business activity for profit the second issue we must consider is whether petitioner’s expenses have been substantiated and were ordinary and necessary expenses of the activity sec_162 allows deductions for ordinary and necessary business_expenses to be deductible as business_expenses the expenses must be incurred in an activity conducted with continuity regularity and the purpose of making a profit 480_us_23 in the case of an activity_not_engaged_in_for_profit sec_183 limits deductions to the amount of gross_income from the activity see sec_183 because petitioner had no income from the real_estate activity the seminal question is whether any of the claimed expense deductions from the activity may be used to reduce petitioner and his wife’s reported gross_income in order for a deduction to be allowed under sec_162 or sec_212 or the taxpayer must establish that he engaged in the activity with ‘the predominant primary or principal objective’ of realizing an economic profit independent of tax savings giles v commissioner tcmemo_2006_15 quoting 4_f3d_709 9th cir aff’g t c memo see 88_tc_1086 aff’d sub nom 864_f2d_93 9th cir the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit 94_tc_41 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs in making this determination more weight is accorded to objective facts than to the taxpayer’s statement of intent 72_tc_659 factors to be considered in determining whether an activity is engaged in for profit include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation all facts and circumstances are to be taken into account and no single factor or group of factors is determinative 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs we use these factors as a guide to decide whether petitioner’s real_estate activity was profit motivated the manner in which the taxpayer carries on the activity petitioner was a licensed real_estate broker in he did not however provide sufficient evidence showing that he actively carried on his real_estate activity in a businesslike manner he testified that he occasionally checked properties but was unable to identify any customers or provide evidence of his real_estate activity petitioner earned no income from his real_estate activity in and his testimony concerning it was vague and unpersuasive accordingly this factor weighs against petitioner expertise of the taxpayer or his advisers petitioner was a lawyer and a licensed real_estate broker and had experienced some success in real_estate transactions about seven years before we find that petitioner was generally experienced and that this factor is favorable for him time and effort expended by the taxpayer in carrying on the activity petitioner’s testimony was not specific and was somewhat vague as to the amount of time and effort he expended in his real_estate activity he said that he spent tuesdays in san francisco but did not detail what he did or how he used his time in pursuit of the activity because of the incompleteness of the evidence on this point we find that this factor weighs against petitioner expectation that assets used in the activity may appreciate in value petitioner did not state that any appreciable assets were used in his real_estate activity and therefore this factor is neutral success of the taxpayer in carrying on other similar or dissimilar activities petitioner testified that he had been successful as a lawyer but he then decided that he could do better in real_estate he indicated that he had some good years in the late 1990s but there is nothing in the record showing that petitioner’s testimony is credible we note that there is some inconsistency in petitioner’s testimony that he was successful as a lawyer but switched to real_estate sales in addition the lack of evidence of more recent success casts doubt on petitioner’s claim to success in real_estate about seven years before here again because of the incompleteness and inconsistency of the evidence we find that this factor weighs against petitioner and taxpayer’s history of income or losses with respect to the activity and the amount of occasional profits if any which are earned other than his broadly stated and vague testimony on the subject petitioner has not shown any pattern of income other than that he had little or no profit the only explicit evidence on point is that petitioner had no income from his real_estate activity during accordingly we find that these factors weigh against petitioner financial status of the taxpayer the only major source_of_income available to petitioner was his wife’s salary of dollar_figure the difference between that amount and the dollar_figure in reported expenses from the activity does not indicate that his financial status was likely to motivate him to generate losses without potential for gain we find that this factor is favorable for petitioner elements of personal pleasure or recreation because petitioner had so little income and as a general matter the business of real_estate sales is not recreational or hobbylike we find this factor favorable for petitioner of the nine factors five are unfavorable three favorable and one neutral overall we find and hold that petitioner did not incur the expenses in an activity conducted with continuity regularity and for the purpose of making a profit it is therefore unnecessary to decide whether petitioner has substantiated the expenses reported on his schedule c the third issue is whether petitioner is entitled to a dollar_figure charitable_contribution_deduction in addition to the other itemized_deductions claimed on the joint_return on the income_tax return petitioner claimed dollar_figure of itemized_deductions respondent contends that the dollar_figure amount closely approximates the dollar_figure of charitable_contributions that petitioner now contends that he did not deduct plus the dollar_figure withheld from petitioner’s wife’s wages as california income_tax_withholding those amounts appear to be the only itemized_deductions available to petitioner and his wife for petitioner has not produced evidence that he did not already deduct the dollar_figure of charitable_contributions which respondent has not questioned or adjusted it is the court’s view that petitioner is better off with respondent’s allowance of the dollar_figure because it is highly unlikely that the court would have allowed as much on account of the methodology used to value the contributed_property and the lack of documentation with respect to the property’s value accordingly we hold that 3for married individuals filing jointly the standard_deduction for was dollar_figure petitioner is not entitled to any additional charitable_contribution_deduction for to reflect the foregoing decision will be entered for respondent
